--------------------------------------------------------------------------------

Exhibit 10(a)
2018


Performance Share Award Agreement
under the
TrustCo Bank Corp NY Amended and Restated 2010 Equity Incentive Plan


This Performance Share Award Agreement (this “Agreement”) under the TrustCo Bank
Corp NY Amended and Restated 2010 Equity Incentive Plan, as amended (the
“Plan”), dated as of the grant date set forth below, is made between TrustCo
Bank Corp NY (the “Company”) and the Participant set forth below. Capitalized
terms not defined herein shall have the meaning ascribed to them in the Plan.


The award granted in this Agreement is contingent on the Participant agreeing to
be bound by all of the terms and conditions of the Plan and this Agreement by
signing and returning this Agreement to the Company on or before the close of
business on the second business day after November 20, 2018 (that is, November
23, 2018).1 If the Participant fails to return a signed copy of this Agreement
to the Company on or before such date, this award will be deemed to be voided
and withdrawn and, as such, of no force or effect.


1.           Grant of Performance Shares. Subject to the provisions of this
Agreement and the provisions of the Plan, the Company hereby grants to the
Participant an award of the number of performance shares set forth in Paragraph
2 effective as of the Grant Date set forth therein (the performance shares
granted hereunder are hereafter referred to as the “Performance Shares”). Each
Performance Share shall represent the right to receive upon settlement an amount
of cash equal to the Fair Market Value of one share of Common Stock.


2.             Award Summary:





Participant




[Officer]

Grant Date




November 20, 2018

Number of Performance Shares:






Threshold:






Target:






Maximum:






Performance Period




January 1, 2019 to December 31, 2021






--------------------------------------------------------------------------------

1 November 23 is the second business day after November 20, 2018.


- 1 -

--------------------------------------------------------------------------------

3.             Satisfaction of Vesting Conditions.


(a)          General. Except as provided in this Agreement, the Performance
Shares are subject to a substantial risk of forfeiture until vested and as set
forth in this Paragraph 3 are transferable only to the extent provided in
Paragraph 13 hereof. Except as otherwise provided herein, the Participant shall
be entitled to receive payment in respect of the Performance Shares described in
this Agreement (“vesting”) only upon the satisfaction of two conditions: a
time-based condition and a performance goals condition. The conditions are
described in more detail in Paragraphs 3(b) and 3(c) below. The Participant
shall not be entitled to payment in respect of the Performance Shares unless
both conditions are satisfied.


(b)          Time-Based Condition. Except as otherwise provided herein, the
time-based condition will be satisfied only if the Participant has remained an
employee of the Company from the Grant Date through the last day of the
Performance Period.


(c)         Performance Goals Condition. Except as otherwise provided herein,
achievement of the performance goals condition will be measured by the Company's
Return on Average Equity (“ROAE”) measured as the average of TrustCo’s ROAE for
each of the three years within the performance period described below compared
with the ROAE of members of a comparative group of peer institutions during the
same period (calculated by determining the performance of the peer group in each
year and then calculating the three-year average of the peer performance as
described), subject to possible adjustment as described below based upon
TrustCo’s Earnings Per Share, with vesting occurring at the end of the
performance period and payout prior to March 15, 2022.  The following table
outlines the peer ranking and the corresponding adjustment factor:





Return on Average Equity
for the Performance Period

Level
Percentile Ranking
Factor
Maximum
60th percentile or above of the Peer Group
150%
Target
50th - 59th percentile of the Peer Group
100%
Threshold
40th – 49th percentile of the Peer Group
75%

Below 40th percentile of the Peer Group
0%



Additionally, if the annualized Earnings Per Share of the Company grows less
than 5% during the performance period, the total award shall be reduced by one
third.


- 2 -

--------------------------------------------------------------------------------

Performance Period: January 1, 2019 to December 31, 2021


Peer Group: Consists of publicly held bank and savings and loan holding
companies headquartered in New York, New Jersey and/or Florida with assets of
between $2 and $10 billion (as of December 31 of each year), utilizing data
which is filed with the appropriate securities regulatory agency.  To be
included in calculations hereunder, a company must satisfy the definition of a
member of the Peer Group for all years in the performance period.


(d)         Death, Disability or Retirement. In the event of a Participant’s
Separation from Service because of death, Disability, or Retirement during the
Performance Period, the holder of a Performance Share shall receive a pro rata
payment based upon the number of months’ service during the Performance Period,
but taking into account the achievement of performance goals during the entire
Performance period.  Payment shall be made as specified in the applicable Award
Agreement after completion of the applicable Performance Period at the time
payments are made to Participants who did not have a Separation from Service
during the Performance Period.


The pro rata payment shall be calculated by multiplying the number of
Performance Shares to which the Participant would have received pursuant to this
Agreement and the Plan had he or she not experienced a Separation from Service
by a fraction the denominator of which is 36 and numerator of which is the
number of full months during the Performance Period prior to the Separation from
Service.


(e)          Other Separation from Service. In the event of a Participant’s
Separation from Service for any reason other than death, Disability or
Retirement during the Performance Period, all Performance Shares shall be
forfeited.


(f)           Change in Control. In the event of a Change in Control during the
Performance Period, there shall be no automatic vesting of such Awards solely
upon a change-in-Control.  The payment of the shares shall otherwise be governed
by the terms of the Plan.


4.             Settlement of Performance Shares.


(a)          Normal Settlement. Upon completion of the Performance Period, the
Committee shall evaluate and determine the extent to which the time-based
vesting conditions described in Paragraph 3(b) and the performance-based vesting
conditions described in Paragraph 3(c) have been satisfied and shall certify in
writing the level of the performance goals attained and the amount payable as a
result thereof. Payment in respect of the Performance Shares shall be made in a
lump sum in cash to the Participant no later than March 15, 2021 (the
“Settlement Date”), such date being the fifteenth day of the third month after
the end of the first calendar year in which the Performance Shares are no longer
subject to a “substantial risk of forfeiture” within the meaning of Internal
Revenue Code Section 409A.


- 3 -

--------------------------------------------------------------------------------

(b)         Settlement upon a Qualified Change-in-Control. Subject to the other
provisions of the Plan, including without limitation Section 16 thereof, in the
event of a Qualified Change-in-Control, the Performance Share Awards shall be
settled in accordance with the provisions of the Plan.


5.             Tax Withholding. The Company shall deduct or withhold from any
payment under this Agreement an amount sufficient to satisfy Federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement and the
Plan.


6.             Rights as a Shareholder. The Participant shall have no voting
rights and no rights to ordinary dividends or other distributions, with respect
to the Performance Shares.


7.            No Right to Continued Employment. Neither this award of
Performance Shares nor any terms contained in this Agreement shall confer upon
the Participant any express or implied right to be retained in the employment or
service of the Company or any affiliate for any period, nor restrict in any way
the right of the Company, which right is hereby expressly reserved, to terminate
the Participant’s employment or service at any time with or without Cause. The
Participant acknowledges and agrees that, except as otherwise provided herein,
the satisfaction of the time-based vesting condition is subject to the
Participant’s continuation of employment with the Company through the end of the
Performance Period and not through the act of being hired or being granted this
award.


8.             The Plan. This Agreement is subject to all the terms, provisions
and conditions of the Plan, which are incorporated herein by reference, and to
such rules and regulations as may from time to time be adopted by the Committee.
In the event of any conflict between the provisions of the Plan and this
Agreement, the provisions of the Plan shall control and this Agreement shall be
deemed to be modified accordingly. A copy of the Plan and the prospectus shall
be provided to the Participant upon the Participant’s request to the Company at
TrustCo Bank Corp NY, 5 Sarnowski Drive, Glenville, New York 12302, Attention:
Secretary.


9.            Compliance with Laws and Regulations. This award of Performance
Shares shall be subject in all respects to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee shall, in its discretion, determine to be necessary or applicable.


10.           Notices. Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed to or delivered by hand or
electronically by e-mail to the party for whom it is intended, (i) if to the
Participant, to the current home address or e-mail address on file with the
Company or delivered by hand personally to Participant and (ii) if to the
Company, to the address of the Company’s corporate headquarters, currently
located at 5 Sarnowski Drive, Glenville, New York 12302, or such other address
to which the Company has moved its corporate headquarters, to such other address
that the Company may specify from time to time in a notice sent to the
Participant, in each case Attention: Human Resource Department.


11.           Other Plans. The Participant acknowledges that any income derived
from the Performance Shares shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained or sponsored by the Company or any affiliate of the Company.


- 4 -

--------------------------------------------------------------------------------

12.           Recovery of Incentive Compensation. This award of Performance
Shares and any cash compensation received by the Participant pursuant to this
award that constitute incentive-based compensation may be subject to recovery by
the Company under any compensation recovery, recoupment or clawback policy or
program that the Company may adopt from time to time, including, without
limitation, any policy that the Company may be required to adopt under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
rules and regulations of the U.S. Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Stock may
be listed. The Participant shall promptly return any such incentive-based
compensation that the Committee determines the Company is required to recover
from the Participant under any such policy.


13.          Beneficiary Designation. No Performance Shares may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, and any
such purported sale, transfer, pledge, assignment or other alienation or
hypothecation shall be void and unenforceable. The Participant may, pursuant to
the Plan, name one or more beneficiaries to whom vested benefits under this
Agreement shall be paid in case of Participant’s death before Participant
receives all of such benefits. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to his or her estate.


14.          Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, without giving effect to the
choice of law principles thereof, except to the extent superseded by applicable
United States federal law. The Participant hereby agrees to the exclusive
jurisdiction and venue of the federal and state courts of New York to resolve
any and all issues that may arise out of or relate to this Agreement or the
Plan.



 
TrustCo Bank Corp NY
     
By:
       
Robert J. McCormick
     
President and CEO



Accepted and agreed to:



   

Name:
[Officer]
 

Date:
   





- 5 -

--------------------------------------------------------------------------------